In connection with its business of manufacturing desks, opera chairs, and church pews the defendant operated an "out-door sawmill." The plaintiff, one of its employees, assisted in sawing the logs and bearing the lumber from the carriage. The wheels of the carriage moved back and forth upon iron rails which rested upon and were fastened to crossties by spikes. The logs were held upon the carriage by dogs or hooks. The basic allegations of the plaintiff's suit are that when in the act of placing a log upon the carriage he put his right foot upon the end or near the end of a crosstie, slipped, and fell, and that before he could get up the carriage ran against his leg and inflicted serious and permanent injury as a result of the defendant's negligent failure to provide for the plaintiff a reasonably safe place in which to do his work. It is specifically alleged that the defendant was negligent in failing to put a floor upon the crossties; but it is not alleged that the defendant knowingly or carelessly employed incompetent fellow-servants.
The two exceptions to the exclusion of evidence are so clearly untenable as to require no discussion; and the judgment of nonsuit must be affirmed upon the general principle that an employer's duty to provide for an employee a reasonably safe place in which to work does not apply to "ordinary everyday conditions" where the situation is readily observable and there is no reason to suppose that injury will result. Smith v. Ritch,196 N.C. 72; Bunn v. R. R., 169 N.C. 648. According to the allegation and the evidence the plaintiff's fall was due to the fact that his foot slipped from the end of a crosstie. Judgment is
Affirmed.